DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   PAMELA ANNE HOWELL BERES,
                            Appellant,

                                      v.

                PANKAUSKI HAUSER LAZARUS, PLLC,
                            Appellee.

                               No. 4D20-1300

                               [March 11, 2021]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Samantha Schosberg Feuer, Judge;
L.T. Case No. 50-2017-CP-005464-XXXX-SB.

    John Farina of Boyes, Farina & Matwiczyk, P.A., Palm Beach Gardens,
for appellant.

  John J. Pankauski, Robert J. Hauser and Jason D. Lazarus of
Pankauski Hauser Lazarus, PLLC, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J. CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.